Citation Nr: 1114269	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-00 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an extension of the delimiting date of October 26, 2007, for educational assistance benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran (her father)



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to May 1969.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 administrative decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's request for an extension of the delimiting date of October 26, 2007, for Dependents' Educational Assistance (DEA) benefits.  The appellant submitted a notice of disagreement with this determination in June 2009, and timely perfected her appeal in January 2010.

The Phoenix, Arizona, VA RO is the current agency of jurisdiction over the matter on appeal.

In November 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been duly associated with the appellant's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In July 1990, the Veteran was notified of DEA eligibility for his dependents due to his permanently and totally disabled status due to his service-connected disabilities.

2.  The appellant is the Veteran's daughter and was born on October [redacted], 1981.

3.  The appellant became eligible for education benefits between her 18th and 26th birthdays; between October 26, 1999 and October 26, 2007, respectively.

4.  The appellant first sought education benefits in August 2000, but did not complete her studies.

5.  The appellant was a resident of New Orleans, Louisiana, in August 2005, during Hurricane Katrina.

6.  The appellant had planned to resume her studies in January 2006, but was unable to do so based on conditions beyond her control, to include the destruction of New Orleans, Louisiana, and financial hardship.

7.  The appellant will reach the age of 31 on October [redacted], 2012.


CONCLUSION OF LAW

The criteria for a later delimiting date of October [redacted], 2012, for the award of Dependents' Educational Assistance benefits for the appellant, are met.  38 C.F.R. §§ 3501, 3511, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041, 21.3043 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II").  The Board is granting the benefit sought on appeal of a later delimiting date for the use of DEA benefits, and is assigning the maximum length of period within which to use such benefits that the law may allow.  Thus, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II.  The Merits of the Claim

Governing Law and Regulations

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  See 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 2002 & Supp. 2010); 38 C.F.R. § 21.3021(a)(1)(iii) (2010).  The evidence reflects that the appellant is the Veteran's child, and that the Veteran was in receipt of a permanent and total disability rating.  See 38 C.F.R. § 21.3020(p) (2010).  Thus, the appellant is an eligible person for DEA benefits.  Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  See 38 U.S.C.A. § 3511(a)(1) (West 2002 & Supp. 2010).

An eligible person's period of eligibility generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first.  See 38 U.S.C.A. § 3512(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3040(a), 21.3041(a) (2010).

An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C.A. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. § 3512(a)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 21.3041(a)(2)(ii)(2010).  The period of eligibility ends with the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the rating, or any date in between.  See 38 C.F.R. § 21.3041(a)(2)(ii)(2010).  Thus, the normal period of eligibility can go beyond the eligible person's 31st birthday.  In the present case, however, the Veteran was assigned a permanent and total rating prior to the appellant's 18th birthday, and thus, her period of entitlement began on October [redacted], 1999.

In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past her 31st birthday.  See 38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 21.3041(g) (2010).  The period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  See 38 U.S.C.A. § 3512(c) (West 2002). 38 C.F.R. § 21.3041(g)(1) (2010).

If an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility (extensions may be made beyond age 31) as limited in § 21.3041(g)(2)(i), (ii).  The narrow circumstances presented in 38 C.F.R. § 21.3041(g)(2)(i) allow for an extension of the period of eligibility to the end of the course quarter or semester for a child enrolled in an educational institution that regularly operates on the quarter or semester system.  See 38 U.S.C.A. § 3512(a)(7) (West 2002 & Supp. 2010).  The basis found at 38 C.F.R. § 21.3041(g)(2)(ii), relating to extending the date to the end of a course for an institution that operates under other than a quarter or semester system, is not for application in this case.

Analysis

The facts in this case are undisputed.  The appellant was born on October [redacted], 1981.  She was granted entitlement to DEA benefits; and a delimiting date of October [redacted], 2007, was assigned.  The appellant has appealed for an extension of the October [redacted], 2007, delimiting date.

The Board notes that the appellant became eligible for DEA benefits on her 18th birthday, October [redacted], 1999.  Shortly thereafter, in August 2000, the appellant applied for DEA benefits.  The appellant did not complete her schooling at that time, but later began additional training at Delgado Community College in 2003.  The appellant reports that she was unable to complete this training due to financial hardship, requiring her to work full-time to support herself and her children.  Prior to the August 2005 devastation caused by Hurricane Katrina, the appellant planned to continue her studies at Delgado Community College in January 2006.  See Board Hearing Transcript, p. 21.

Following Hurricane Katrina, the appellant was unable to stay in her home in New Orleans, Louisiana, and briefly relocated to Dallas, Texas, with the assistance of the Federal Emergency Management Agency.  Thereafter, she moved to Phoenix, Arizona, to be closer to family.  From the time of her displacement from New Orleans, Louisiana, the appellant suffered significant financial hardship until June 2008, when she filed her present claim, requesting that the delimiting date of her DEA benefits be extended to complete her studies.

Based on the devastation caused by Hurricane Katrina and the appellant's subsequent financial hardship, the appellant contends she was unable to complete her studies in January 2006.  It is unclear from the record whether the appellant had already enrolled in Delgado Community College prior to Hurricane Katrina in August 2005; however, affording the appellant the benefit of the doubt, the Board finds that she was unable continue her training due to conditions determined to be beyond her control, as listed at 38 C.F.R. § 21.3043.  Additionally, the Board finds that the ending date of this period will be extended from the date of the appellant's claim, on June 11, 2008, until the appellant's 31st birthday on October [redacted], 2012.  See 38 U.S.C.A. § 3512(c) (West 2002); 38 C.F.R. § 21.3041 (g)(1) (2010).

The regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific with respect to this matter, and the Board is bound by these criteria.  See 38 U.S.C.A. § 7104 (West 2002).




ORDER

A delimiting date for DEA benefits under Chapter 35, Title 38, of the United States Code, to October 26, 2012, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


